SALCINES, Judge.
R.P., a juvenile, appeals the order adjudicating him delinquent and committing him to community control for an indeterminate period of time. We affirm the adjudication of delinquency without comment. However, the commitment order must be vacated because the term of the maximum comparable adult sanction will expire prior to R.P.’s nineteenth birthday. See T.J. v. State, 743 So.2d 1158 (Fla. 2d DCA 1999); AC. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997). But see C.F. v. State, 603 So.2d 40 (Fla. 4th DCA 1992). This matter is remanded for the imposition of a new commitment order consistent herewith.
Affirmed in part; vacated and remanded with instructions in part.
GREEN, A.C.J., and CASANUEVA, J., Concur.